 



Exhibit 10.6
FIRST AMENDMENT TO
REAL ESTATE PURCHASE AND SALE AGREEMENT
      THIS FIRST AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT (this
“Amendment”) is entered into as of November 2, 2006 by and between CLSB I, LLC,
a Delaware limited liability company (the “Seller”), having an office c/o Lyme
Properties LLC, 101 Main Street, 18th floor, Cambridge, MA 02142 Attn: Robert L.
Green and BioMed Realty, L.P., a Maryland limited partnership (the “Purchaser”),
having an office at 17140 Bernardo Center Drive, Suite 222, San Diego,
California 92128. CLSB II, LLC, a Delaware limited liability company (the “CLSB
II Assignor”) having an office c/o Lyme Properties, LLC, 101 Main Street, 18th
floor, Cambridge, MA 02142 Attn: Robert L. Green, has also executed this
Agreement for the purposes of provisions applicable to it, if any.
      The parties desire to make certain amendments to a certain Purchase and
Sale Agreement entered into by them with an Effective Date of October 20, 2006
(“P&S”).
      Capitalized terms used herein and not otherwise defined shall have the
meaning given in the P&S.
      In consideration of the mutual promises hereinafter set forth and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree that the P&S will be amended as
follows:

1.   In the first sentence of Section 6.4(a) before the first proviso, each use
of the word “Lease” shall be replaced with the word “lease”.   2.   In the first
sentence of Section 6.4(b) before the first proviso, the words “or other
contracts” shall be added after the word “Other Matters” in each instance.   3.
  Each of the items listed in clause 8.2(j)(ii) shall be delivered to Purchaser
at the Closing (or to any lender that Purchaser designates in writing to Seller
at least five (5) business days prior to Closing). In addition, at the Closing
Seller shall deliver to Purchaser each document or instrument that is reasonably
required to transfer any such items to Purchaser or such lender.   4.   The
first two sentences of Section 11.3 shall be amended and restated in their
entirety as follows:       “Neither this Agreement nor any interest hereunder
shall be assigned or transferred by Seller or Purchaser; provided, however, that
Purchaser may assign its rights hereunder at Closing to any Permitted Assignee,
and

 



--------------------------------------------------------------------------------



 



        Purchaser may designate any single purpose entity or entities that are
wholly owned and controlled by Purchaser or by Purchaser’s REIT Entity to take
title to the Property and to execute and deliver the documents to be executed
and delivered by Purchaser hereunder in connection with the Closing (any such
entity, a “Permitted Assignee” hereunder). For purposes of clarity, Purchaser
shall have the right to assign its right to take title to all or any portion of
the Property under this Agreement to one or more separate single-purpose
entities that are wholly owned and controlled by Purchaser or Purchaser’s REIT
Entity solely for the purposes of such entity taking title at Closing and
executing such documents, but the Purchaser named herein (i.e., BioMed Realty,
L.P.) shall not be released hereunder and shall continue to be liable for all
the covenants and obligations of “Purchaser” hereunder and shall execute and
deliver at Closing any required instruments and documents that “Purchaser” (as
opposed to such single-purpose entities) may be required to deliver hereunder.”

5.   The parties have agreed that the CLSB II Purchase Money Loan will not be
sold or purchased. Consequently, all references in the P&S to “CLSB II Purchase
Money Loan” and “CLSB II Assignor” and all provisions relating to such Loan and
CLSB II Assignor (including without limitation Section 2.2(c)(5)) are hereby
deemed deleted and the Purchase Price is hereby reduced by Seventeen Million Six
Hundred Thousand Dollars ($17,600,000) and is now agreed to be Four Hundred
Eighty-Nine Million, Seven Hundred Seventy Thousand Dollars ($489,770,000).   6.
  In addition to the Seller’s and Purchaser’s deliveries set forth in
Sections 8.2 and 8.3, Seller and Purchaser shall execute and deliver at the
Closing an Assignment and Assumption Agreement in the form of Schedule BRA
Assignment and Assumption Agreement attached hereto.   7.   In addition to the
Seller’s deliveries set forth in Section 8.2, Seller shall deliver a certificate
of BIDMC substantially in the form attached as Schedule BIDMC ROFO Certificate
or in such other form as shall reasonably meet the standards set forth for the
certificate required to be delivered by BIDMC under the Quitclaim Deed (Blackfan
Research Center Parcel) from BIDMC to Seller dated June 24, 2005 and recorded
with Suffolk County Registry of Deeds in Book 37389, Page 151, reciting
compliance with certain purchase rights as set forth in such Deed.   8.   On
Monday, November 6, 2006, Seller will send the easement estoppels substantially
in the form attached as Schedule Easement Estoppels (“Easement Estoppels”) to
BIDMC and to Longwood Research Institute, Inc. requesting such estoppels with
respect to that certain Cross Easement Agreement recorded with Suffolk County
Registry of Deeds in Book 37389, Page 173, and that certain Mutual Garage
Easement, Exclusive Use Easements, Support Rights Easement Agreement and Notice
of Garage Regulation and Operating Agreement recorded with said Deeds in Book
37390, Page 1. If one or more such Easement Estoppels is not obtained by the
Closing, at its election Seller may give a Seller’s Estoppel Certificate with
respect thereto or may adjourn the Closing for up to

 



--------------------------------------------------------------------------------



 



    sixty (60) days in order to obtain such Easement Estoppel. If Seller elects
to give a Seller’s Estoppel Certificate, such Seller’s Estoppel Certificate
shall be substantially in the form of the Schedule Easement Estoppels but shall
also contain the following provisions: “This Estoppel is delivered by Seller to
Purchaser pursuant to a Real Estate Purchase and Sale Agreement between Seller
and Purchaser dated ___, ___, 200___(the “Purchase Agreement”) which provides
for a Seller Estoppel Certificate, and Seller’s liability hereunder shall be
subject to all time, dollar and other limitations on Seller’s liability set
forth in the Purchase Agreement and to the other provisions of the Purchase
Agreement that apply to a Seller Estoppel Certificate. Whenever a representation
herein is qualified by the phrase “to Seller’s knowledge”, or by words of
similar import, such knowledge shall be limited as provided in the Purchase
Agreement. No officer, director, owner, manager, trustee, or agent of Seller
shall have any liability hereunder. As used herein, knowledge means the actual
knowledge possessed by Seller as of the date hereof without having any duty to
make, or having made, any inquiry.” Receipt of Easement Estoppels, either from
such other parties or from Seller, shall be a condition of Closing for the
benefit of Purchaser in addition to the Seller’s deliveries set forth in
Section 8.2 of the P&S. Seller shall be entitled to continue to deal with BIDMC
and Longwood Research Institute, Inc. after Closing to attempt to obtain an
Easement Estoppel. If Purchaser subsequently receives an Easement Estoppel from
either BIDMC or Longwood Research Institute, Inc. for whom Seller has delivered
a Seller’s Estoppel Certificate, Seller shall thereupon be released from
liability with respect to the Seller’s Estoppel Certificate given with respect
to such Person to the extent that the information contained in the Easement
Estoppel so obtained is materially consistent with the information contained in
Seller’s Estoppel Certificate. In addition to the foregoing, receipt of the
Turnkey Garage Estoppel, either from BIDMC or from Seller (in the form of a
Seller’s Estoppel Certificate incorporating the foregoing provisions and
otherwise in the same manner and subject to the same rights and obligations as
is the case with Seller’s Estoppel Certificates given with respect to Easement
Estoppels), shall be a condition of Closing for the benefit of Purchaser in
addition to the Seller’s deliveries set forth in Section 8.2 of the P&S. No
Easement Estoppels (or Seller’s Estoppel Certificate delivered on account
thereof) shall count towards the requirement to deliver Easement Estoppels
hereunder if the same (A) discloses any material default by Seller or another
party to any agreement that is the subject of such Easement Estoppel or
(B) contains information that is materially inconsistent with the information
set forth in such agreements as made available to Purchaser before the
commencement of the Restricted Period or (C) discloses any information that
would make any Seller Representation untrue in any material respect.   9.   On
Monday, November 6, 2006, Seller will send the TAPA amendment form substantially
in the form attached hereto as Schedule TAPA Amendment requesting that the
Boston Transportation Department state that it will approve an executed copy of
such form. In addition to the Seller’s deliveries set forth in Sections 8.2, at
the Closing Seller will execute and deliver the form of Schedule TAPA Amendment;
but such statement by the Boston Transportation Department is not a condition of
Closing.   10.   Schedule 2.2 as attached to the P&S is deleted and Schedule 2.2
Revised as attached hereto is substituted in place thereof (and the amount of
$186,438,767 defined as “Pro

 



--------------------------------------------------------------------------------



 



    Forma Remaining Major Line Item Cost” in Section 2.2 of the P&S is deleted
as being of no operative effect in the P&S).   11.   The parties acknowledge
that the Study Period has expired. Purchaser shall perform its obligations with
respect to the remaining Deposit owing under Section 3.1 of the P&S. If, on or
before 5:00 p.m. Boston time on November 10, 2006, Purchaser delivers to Seller
a Survey which Survey shows any matters that have a material and adverse effect
on the value or development of the Property (“Materially Adverse Survey
Matters”), such Materially Adverse Survey Matters are identified in reasonable
detail in a notice of Purchaser accompanying such Survey (“Survey Notice”) and
such Materially Adverse Survey Matters were not shown on that survey entitled
“ALTA/ACSM Land Title Survey, Beth Israel Deaconess Medical Center, East Campus,
Boston, Massachusetts, Issued For: Lyme Properties LLC”, prepared by Vanasse
Haugen Brustlin, Inc., dated June 2, 2005, then Purchaser may in such
Purchaser’s Survey Notice unconditionally elect to terminate the P&S (subject to
Seller’s rights as set forth hereafter). If Purchaser fails to timely and
properly deliver such Survey Notice, then the provisions of this paragraph shall
conclusively be deemed waived at 5:00 p.m. Boston time on November 10, 2006. If
Seller receives a Survey Notice, then Seller may within five (5) business days
thereafter elect to attempt to cure the Materially Adverse Survey Matters by
giving written notice of such election to Purchaser, and Seller’s failure so to
elect within such time shall conclusively be deemed to be an election not to
attempt to cure. If Seller so elects to cure, then Purchaser’s termination shall
be suspended for up to sixty (60) days while Seller attempts such cure. If
within such time Seller so cures the Materially Adverse Survey matters, then the
Closing shall occur as provided in the P&S. If Seller elects (or is deemed to
have elected) not to cure such Materially Adverse Survey Matters, or if Seller
elects to cure and within such time Seller fails to cure such Materially Adverse
Survey Matters, then in either such case the suspension of Purchaser’s
termination shall end, Seller shall receive Ten Million Dollars ($10,000,000) of
the Deposit, the balance of the Deposit shall be returned to Purchaser, and
thereupon all obligations of the parties under the P&S shall terminate without
recourse except for the Surviving Obligations.   12.   Section 6 of
Schedule 8.2(e) to the P&S shall be deleted. At or before the Closing, Seller
shall pay Contractor with respect to its claim on account of work performed to
repair damage to and around certain utility lines owned by MATEP that occurred
as a result of an incident on or about June 23-24, 2006 (the “MATEP Repair
Work”) so that Contractor reasonably acknowledges full payment for, and
satisfaction of the owner’s obligation with respect to payment for, the MATEP
Repair Work. At the Closing, and thereafter, Purchaser shall reasonably
cooperate with Seller in executing such instruments as Seller may reasonably
request to allow Seller or its successors and assigns full power, right and
standing to bring legal proceedings against Berry and its subcontractors and
sub-subcontractors and their respective insurers, and against the builders risk
insurer of the Property, to recover for any losses or damages that CLSB I has
suffered as a result of the incident giving rise to the MATEP Repair Work,
including those represented by payments made by Seller to Contractor; and
notwithstanding anything in the P&S to the contrary any such claims are reserved
to Seller, are not included within the definition of

 



--------------------------------------------------------------------------------



 



    Personal Property and are not being assigned to Purchaser. The provisions of
this Section shall survive the Closing.   13.   Purchaser will prepare and
deliver to Seller an estoppel certificate as described in section VII of the
Declaration of Easements, dated as of December 11, 1992, by The Beth Israel
Hospital Association, a non-profit organization organized under M.G.L. c. 180,
and recorded in the Suffolk County Register of Deeds as document number
17945129. Seller shall promptly thereafter cause such estoppel certificate to be
sent to the appropriate parties as designated by Purchaser for execution and
shall cooperate with Purchaser’s efforts to obtain such executed estoppel
certificate from such appropriate parties.   14.   In all other respects the P&S
is ratified and confirmed.

      IN WITNESS WHEREOF, Seller and Purchaser hereto have executed this
Amendment as of the date first written above.

                                          CLSB II, LLC joins in this agreement
solely
for the purposes of the applicable CLSB II
Assignor Provisions set forth in this
Amendment   SELLER:

CLSB I, LLC            
 
                                                                By: Center for
Life Science, LLC, its manager
 
                                        By: Center for Life Science, LLC, its
manager       By: New Blackfan, LLC, its manager
 
                                            By: New Blackfan, LLC, its manager  
        By: Lyme Properties, LLC, its manager
 
                                                By: Lyme Properties, LLC,
its manager                    
 
                                       

                                  By:   /s/ GEORGE LIGHTBODY       By:   /s/
GEORGE LIGHTBODY                      
 
      Name:   George Lightbody           Name:   George Lightbody
 
                           
 
      Its:   CFO           Its:   CFO
 
                           
 
                           

                  PURCHASER:
 
                BIOMED REALTY, L.P.
 
                By:   /s/ GARY A. KREITZER          
 
      Name:   Gary A. Kreitzer
 
           
 
      Title:   Executive Vice President
 
           
 
                By:   /s/ KENT GRIFFIN          
 
      Name:   Kent Griffin
 
           
 
      Title:   Chief Financial Officer
 
           

 